Citation Nr: 0109859	
Decision Date: 04/04/01    Archive Date: 04/11/01

DOCKET NO.  98-00 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for right-sided C5-C6 
stenosis, manifested by shoulder and neck pain, claimed 
secondary to service-connected herniated nucleus pulposus of 
the L4-5 vertebrae.

2.  Entitlement to an initial evaluation in excess of 10 
percent for a duodenal ulcer.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Robert W. Legg, Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which denied the benefit sought.  The 
veteran, who had active service from July 1966 to July 1968, 
appealed that decision.


FINDINGS OF FACT

1.  No competent medical evidence has been submitted that 
would establish a nexus between the veteran's right-sided 
stenosis of C5-6, manifested by shoulder and neck pain, and 
his service-connected herniated nucleus pulposus of the L4-5 
vertebrae.

2.  Prior to January 30, 1997, the veteran's duodenal ulcer 
was manifested by ongoing complaints of pain and epigastric 
distress.

3.  As of January 30, 1997, the veteran's duodenal ulcer was 
manifested by mild symptomatology.


CONCLUSIONS OF LAW

1.  Right-sided C5-C6 stenosis, manifested by shoulder and 
neck pain, is not the result of service or service-connected 
herniated nucleus pulposus of the L4-5 vertebrae, nor has 
such been aggravated by service-connected herniated nucleus 
pulposus of the L4-5 vertebrae.  38 U.S.C.A. §§ 1110, 5107 
(West 1991); 38 C.F.R. §§ 3.303, 3.310(a) (2000).



2.  The schedular criteria for a 20 percent evaluation for a 
duodenal ulcer were met prior to January 30, 1997.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.321, 4.1, 4.7, 4.10, 4.40, 4.114, Diagnostic Code 7305 
(2000); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-472, 114 Stat. 2096 (2000).

3.  The schedular criteria for a disability rating in excess 
of 10 percent for a duodenal ulcer have not been met as of 
January 31, 1997.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.10, 4.40, 4.114, 
Diagnostic Code 7305 (2000); Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-472, 114 Stat. 2096 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for right-sided C5-
C6 stenosis, manifested by shoulder and neck pain, secondary 
to his service-connected herniated nucleus pulposus of the 
L4-5 vertebrae.  He is also seeking an initial evaluation in 
excess of 10 percent for a duodenal ulcer.  The veteran does 
not allege, nor does the record reasonably reflect, that 
right-sided C5-C6 stenosis began during service or is a 
direct result of service.  

During the course of his claim, substantive changes were made 
governing the VA's statutory duty to assist veterans in the 
prosecution of their claims.  On November 9, 2000, the 
President signed the "Veterans Claims Assistance Act of 
2000," Pub. L. No. 106-475 (2000) (the "Act"), which 
substantially modified the circumstances under which VA's 
duty to assist claimants applies, and how that duty is to be 
discharged.  The new law affects claims pending on or filed 
after the date of enactment (as well as certain claims which 
were finally denied during the period from July 14, 1999 to 
November 9, 2000).  Changes potentially relevant to the 
veteran's appeal include the establishment of specific 
procedures for advising the claimant and his or her 
representative of information required to substantiate a 
claim, a broader VA obligation to obtain relevant records and 
advise claimants of the status of those efforts, and an 
enhanced requirement to provide a VA medical examination or 
obtain a medical opinion in cases where such a procedure is 
necessary to make a decision on a claim.

The Act establishes very specific requirements for giving 
notice to claimants of required information and evidence (see 
Act, Pub. L. No. 106-475, sec. 3(a)).  After receiving an 
application for benefits, VA is required to notify the 
claimant and the claimant's representative of any 
information, and any medical or lay evidence not already 
submitted which is necessary to substantiate the claim.  VA 
must include in this notice an indication which information 
and evidence must be provided by the claimant and which will 
be obtained by VA.  If VA is unable to obtain information, it 
must notify the claimant of which records have not been 
secured, explain the efforts made to obtain those records and 
describe any further action which VA will take.  If the 
records sought are Federal department or agency records, VA 
must continue its efforts unless it is reasonably certain 
that such records do not exist or that further efforts to 
obtain them would be futile.  

In these claims, the veteran was afforded a VA examination in 
March 1997, and a VA examiner commented on an etiology of the 
veteran's right-sided C5-C6 stenosis.  A gastrointestinal 
component was included in the March 1997 VA examination, 
which reflected the veteran's level of disability 
attributable to his now service-connected duodenal ulcer.  
The Act's mandate for a VA examination has been met.

In a similar manner, the veteran referenced private treatment 
records for his right-sided C5-C6 stenosis during the course 
of this claim; the veteran even paid his private physician 
for photocopies of treatment records pertaining to this 
orthopedic claim.  Those records have been obtained.  The 
veteran received a photocopy of the underlying July 1997 
rating decision with his notice of the decision, and the 
statement of the case issued by the RO in October 1997, along 
with a May 1999 supplemental statement of the case, fully 
informed the veteran of the requirements for successful 
claims.  The Board finds that the RO's efforts are in 
compliance with the Act's mandates, and further development 
would be duplicative.
I.  Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by a 
veteran's active service or for a disability proximately due 
to, or the result of, a service-connected disability.  See 38 
U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 3.303, 3.310(a) 
(2000).  For purposes of granting secondary service 
connection, the United States Court of Appeals for Veterans 
Claims (Court) has also defined "disability" to include any 
additional impairment of earning capacity resulting from a 
service-connected disorder, regardless of whether the 
additional impairment is itself a separate disease or injury 
caused by the service-connected condition, and that 
accordingly, the additional disability shall be compensated.  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Thus, any 
increase in the severity of a nonservice-connected disorder 
due to a service-connected disorder may be service-connected 
under 38 C.F.R. § 3.310(a) (2000).

To establish a claim for secondary service connection, a 
veteran must demonstrate that a current disability is the 
result of a service-connected disability.  Medical evidence 
is required to prove the existence of a current disability 
and to fulfill the nexus requirement.  Black v. Brown, 10 
Vet. App. 279 (1997).

By way of background, a July 1969 rating decision granted 
service connection for a herniated nucleus pulposus of the 
L4, and a January 1979 rating decision granted a 60 percent 
evaluation for a herniated nucleus pulposus of the L4-5 
vertebra.  That evaluation remains in effect.  The veteran's 
central contention is that he has C5-C6 stenosis, manifested 
by shoulder and neck pain, as a result of service-connected 
herniated nucleus pulposus of the L4-5 vertebrae.  Relevant 
evidence in the claims file includes a December 1978 VA 
examination report, which noted that the veteran had 
complaints of pain in his left shoulder and his neck.  The VA 
examiner commented that the pain was a result of body 
twisting to accommodate left leg pain related to the 
veteran's employment as a truck driver; the leg pain was 
related to the veteran's service-connected herniated nucleus 
pulposus.  However, X-rays of the cervical spine were deemed 
normal for the veteran's age group, and pointedly, no 
diagnosis of right-sided C5-C6 stenosis was then made.

The veteran was provided a VA examination in March 1997.  
Relevant history is contained in the resulting report, 
including the events surrounding the original in-service 
injury.  The examiner also referenced radiological 
examinations showing severe joint space loss at the L4-5 and 
L5-S1 as of 1993.  A thorough examination was completed, with 
the examiner stating specifically that the veteran suffered 
from severe loss of range of motion.  Finally, that examiner 
stated specifically that the veteran's shoulder and neck pain 
were not in any way related to his low back pain from his 
service-connected disabilities, as they were completely 
separate entities.

Other relevant evidence in the claims file includes recent 
private treatment records.  Correspondence dated in April 
1997 from Isa S. Canavati, M.D., to another physician 
reflected that stenosis at the C4-5 level was noted on MRI 
studies, as well as significant compromise of the C5-6 neural 
foramen on the right.  Dr. Canavati attributed complaints of 
right shoulder and arm pain to these findings.  Dr. Canavati 
stated in an April 1998 opinion that he had been treating the 
veteran since February 1996 for cervical and upper right 
extremity pain, and that the veteran carried a diagnosis of 
right-sided C5-6 stenosis.  Dr. Canavati also stated that the 
veteran's employment as a mechanic involved working overhead, 
which possibly predisposed the veteran to the stenosis.  
Correspondence dated August 1998 from Dr. Canavati to the 
U.S. Department of Labor, Officer of Workers' Compensation 
Programs, noted that the veteran's employment with a federal 
agency as a mechanic, working overhead, when performed over a 
period of time, does increase the likelihood of degenerative 
changes in the disc space.  He continued that the veteran's 
employment activity was a significant factor in development 
of osteoarthritis spurs.  Other records relate substantially 
the same information.  In a May 1998 statement, the veteran 
informed the RO that Dr. Canavati performed neck surgery in 
April 1998.  

Initially, the Board notes that the surgical reports from Dr. 
Canavati from the April 1998 surgery have not been obtained 
by the RO.  However, Dr. Canavati has provided an etiology of 
the veteran's right-sided C5-6 stenosis:  he noted that the 
veteran's civilian employment with a federal agency as a 
mechanic may have increased the likelihood of degenerative 
changes in the disc space.  He did not state that this 
disability was the result of the veteran's service-connected 
disability, nor was any mention made in his records as to any 
possible relationship.  These additional surgical reports 
would reflect what procedures were performed and the 
veteran's current state, which is not at issue, and would not 
reflect an etiology contrary to what was cited previously.  
As such, these records are not needed.

A December 1978 VA examination report reflected complaints 
related to the left shoulder and neck, whereas most recently, 
the veteran has had complaints related to his right shoulder 
and neck.  Thus, whatever relationship that was made at that 
time by the examiner was to left-sided pain, not right.  As 
well, right-sided stenosis was not diagnosed at the time of 
the December 1978 VA examination.

Ultimately, none of the most recent evidence of record has 
related a current diagnosis of right-sided stenosis to the 
veteran's service-connected left-sided herniated nucleus 
pulposus of the L4-5 vertebrae.  Indeed, the veteran's 
private physician has related his current diagnosis to his 
most recent private employment.  Similarly, the VA examiner 
who conducted the March 1997 VA examination excluded a 
relationship between his recent complaints of neck and 
shoulder pain and his service-connected herniated nucleus 
pulposus of the L4-5 vertebrae.

Only the veteran has asserted that a relationship exists 
between his service-connected herniated nucleus pulposus of 
the L4-5 vertebrae and his C5-6 stenosis.  However, as a 
layperson, the veteran is not competent to provide a medical 
opinion, such as an opinion on medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  In 
the absence of a medical opinion establishing a nexus between 
these two diagnoses, the Board must find that the 
preponderance of the evidence is against this claim.  The 
evidence is not in equipoise and the benefit of the doubt 
rule is not applicable.  38 C.F.R. § 3.102 (2000).  


II.  Initial Evaluation

The Court distinguished between an appeal of a decision 
denying a claim for an increased rating from an appeal 
resulting from a veteran's dissatisfaction with an initial 
rating assigned at the time of a grant of service connection.  
Fenderson v. West, 12 Vet. App. 119 (1999).  In the latter 
event, the Court, citing the VA's position, held that 
"staged" ratings could be assigned, in which separate 
ratings can be assigned for separate periods of time based on 
the facts found. 

The July 1997 rating decision on appeal granted service 
connection for a duodenal ulcer secondary to the use of 
medication used to relieve pain for his service-connected 
herniated nucleus pulposus.  In this regard, the veteran's 
claim challenges the propriety of the initial evaluation, and 
thus the possibility of a staged rating must be considered.

Relevant evidence in this claim includes an April 1996 VA 
treatment record, which recorded complaints related to 
gastrointestinal distress.  Specifically, the veteran related 
that he had had left-sided abdominal pain for the previous 
two to three weeks.  He denied nausea or vomiting.  A May 
1996 follow-up note reflects that the veteran continued to 
have complaints of left-sided discomfort, but somewhat less 
than before.  The veteran also reported the presence of gas 
discomfort, which was aggravated by drinking milk.  The 
veteran also reported that when taking a deep breath the pain 
intensified.  Another May 1996 follow-up note reflected that 
a colonoscopy was negative.  

Private treatment records dated in January 1997 and 
previously from D.W. Economan, D.O., are also included in the 
claims file.  (An April 1996 treatment record noted that the 
veteran weighed 231 pounds.)  A January 3, 1997 record noted 
that the veteran received an EGD, a form of testing, to 
better understand the cause of his problem.  The treatment 
plan included triple antibiotics and other medication.  A 
January 30, 1997 treatment record noted that the veteran was 
much improved since taking the triple antibiotics, and 
Tylenol as a replacement for aspirin was recommended for back 
pain.

As a result of his initial claim for secondary service 
connection, the veteran was provided a VA examination in 
March 1997.  The veteran informed the examiner that he had 
experienced a burning pain in his epigastric area for the 
previous year, and that his family physician had diagnosed 
him as having duodenal ulcers two months previously.  The 
veteran said his pain had completely subsided with 
medication.  However, the veteran reported that more recently 
he had heartburn once or twice a week.  He denied nausea or 
vomiting, and reported a daily bowel movement.  Weight was 
reported to have been stable over the past one year.  The 
examiner described the veteran as in no acute distress, and 
his abdomen was soft and nontender, with no 
hepatosplenomegaly.  Bowel sounds were good.  The examiner 
summarized that the veteran's symptoms were under control and 
that his disability from his duodenal ulcers was mild.

The RO has evaluated the veteran's duodenal ulcer under 
Diagnostic Code 7305, which provides that a 10 percent 
evaluation is warranted for mild symptomatology. A 20 percent 
evaluation is warranted when symptoms are moderate, as 
evidenced by recurring episodes of severe symptoms two or 
three times a year averaging 10 days in duration; or with 
continuous moderate manifestations.  A 40 percent evaluation 
is warranted when symptoms are moderately severe, as 
demonstrated with less than severe manifestations but with 
impairment of health, manifested by anemia and weight loss; 
or recurrent incapacitating episodes averaging 10 days or 
more in duration at least four or more times a year.  
Finally, a 60 percent evaluation, the highest under the 
rating schedule, is warranted for severe symptomatology, with 
pain only partially relieved by standard ulcer therapy, 
periodic vomiting, recurrent hematemesis or melena, with 
manifestations of anemia and weight loss productive of 
definite impairment of health.  38 C.F.R. § 4.114, Diagnostic 
Code 7305 (2000).

In light of the above, the Board finds that an initial 20 
percent evaluation best approximates the level of disability 
attributable to the veteran's duodenal ulcer prior to January 
30, 1997.  Towards this end, both VA and private treatment 
records show moderate symptomatology prior to this date.  
Ongoing left-sided discomfort was regularly reported prior to 
that date, and the veteran was noted to have improved by Dr. 
Economan as of January 30, 1997.  However, the veteran never 
reported nausea during the claim, nor has he experienced any 
apparent weight loss or demonstrated anemia.

However, the Board finds that the preponderance of the 
evidence is against the assignment of a disability evaluation 
in excess of 10 percent after January 30, 1997.  In this 
regard, the examiner who conducted the March 1997 VA 
examination noted that the veteran's symptoms were by then 
mild, which is consistent with the improvement noted by Dr. 
Economan as of January 30, 1997.

Finally, the Board finds that the evidence of record does not 
present such "an exceptional or unusual disability picture 
as to render impractical the application of the regular 
rating schedule standards."  38 C.F.R. § 3.321(b)(1) (2000).  
In this regard, the Board finds that there has been no 
assertion or showing by the veteran that his duodenal ulcer 
has resulted in marked interference with his employment or 
necessitated frequent periods of hospitalization.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 
88, 94-95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).














ORDER

Service connection for right-sided C5-C6 stenosis, manifested 
by shoulder and neck pain, claimed secondary to service-
connected herniated nucleus pulposus of the L4-5 vertebrae, 
is denied.

Subject to the laws governing monetary payments, a 20 percent 
disability evaluation is assigned to the veteran's duodenal 
ulcer prior to January 30, 1997.

An evaluation in excess of 10 percent for the veteran's 
duodenal ulcer as of January 30, 1997, is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

